Carlisle, Judge.
Where, in a case on appeal to this court, assigning error on the denial of the motion for a new trial, based on the general grounds and on 10 special grounds, all of which depend upon and require a consideration of the evidence, the purported “brief of evidence” includes motions to rule out evidence, objections to evidence, argument on such motions and objections, colloquies between the court and counsel and between counsel, and other such immaterial matters, consuming almost one-third as much space as the evidence itself, which, if pertinent at all for consideration by this court are properly to be confined to appropriate grounds of the motion for a new trial, this court has no alternative but to affirm the judgment of the trial court overruling the motion for a new trial, since no bona fide effort has been made to comply with the requirements of Code Ann. §§ 70-312 and 6-813. Anderson v. State, 211 Ga. 768 (88 S. E. 2d 149); Hester Bennett Lumber Co. v. Alexander, 211 Ga. 402 (1) (86 S. E. 2d 222); Williamson v. Yakupian, 211 Ga. 61 (84 S. E. 2d 15); Reese v. Wilder, 94 Ga. App. 49 (93 S. E. 2d 416); Lotson v. Housing Authority of Savannah, 99 Ga. App. 622 (109 S. E. 2d 64).

Judgment affirmed.


Townsend, P. J., Frankum and Jordan, JJ., concur.